DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 4 – 10 are pending in the instant application.
Election/Restrictions
Applicant’s election with traverse of Group II (claims 4 – 5), drawn towards a synthesizing method for a thermally activated delayed fluorescent molecular material, in the reply filed on July 22, 2022 is acknowledged. 
	The traversal is on the grounds that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims or species would encompass a search for the subject matter of the remaining claims or species. Thus, the search and examination of the entire application could be made without serious burden. Applicant further recites MPEP §803 to state that the examiner must examine all the claims on the merits, even though they include claims to independent or distinct inventions. However, it is noted that the claims in the instant application are examined upon the lack of unity of invention requirement under 37 CFR §1.475(a), PCT Rule 13.1 and 13.2. The inventions or groups of inventions in the instant application are not so linked to form a single general inventive concept. See, paragraphs 4 and 5 of the restriction requirement dated May 16, 2022. Further, the technical feature common to the inventions or Groups of inventions I – IV (tetracarboxylic dianhydride comprising a compound of formula (1) and/or (2)) is not considered a special technical feature and does not make a contribution over the compound 37 in view of WIPO Publication 2017030019 A1 (Matsuo). See, paragraph 6. Therefore, a search for any one of the inventions would not necessarily encompass the remaining inventions and the consideration of the scope of all the inventions together would put undue burden on the examiner. 
	The requirement is still deemed proper and is therefore made FINAL.  Claims 1 and 6 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected inventions, there being no allowable generic or linking claim.
Further, Applicant has specifically elected compound of formula (1) and formula (2) in Example 2 (referred to as BNBDA-A and BNBDA-B), wherein the mole ratio of ([BNBDA-A]/[BNBDA-B]) is 50/50 (50%). The compounds BNBDA-A and BNBDA-B are presented below:

    PNG
    media_image1.png
    129
    451
    media_image1.png
    Greyscale

The compounds BNBDA-A and BNBDA-B reads upon the compounds of instant formula (1) and formula (2), wherein each variable R1, R2 and R3 is independently hydrogen.
	Search: Applicant’s elected species is found to be free of prior art. The search has been expanded to the full scope of the elected claims. 

Priority

    PNG
    media_image2.png
    84
    378
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on April 1, 2020; and January 24, 2022 have been considered by the examiner.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Roy Gross, on August 24, 2022.
	The amendments are as follows:
CANCEL claims 1 and 6 – 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the Korean Patent Application 2014-0079315 A (Keun), as disclosed in the information disclosure statement filed on April 1, 2020. Keun teaches an electroluminescent compound 31 and the method of synthesizing an electroluminescent device comprising said compound. See, page 8, and paragraph [0344], Scheme 8. The compound 31 is presented below:

    PNG
    media_image3.png
    288
    269
    media_image3.png
    Greyscale

However, Keun does not explicitly teach or provide sufficient guidance the same steps for the method of using same, or similar, starting materials and particular reactants to prepare the electroluminescent compounds, as recited in the instant claims. Therefore, the instant claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4 – 5 are allowed.
Claims 1 and 6 – 10 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR PATEL/Examiner, Art Unit 1626            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626